DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Akiyama et al.
Arakawa (US Pub. No. 2017/0244939 A1) discloses:
Regarding claim 1, a light source apparatus (Figure 1, element 100) comprising: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert part of the first light (Figure 1, element E) into second light (Figure 1, element Y) having a wavelength different from a wavelength of the first light, and to emit the second light (Figure 1, element Y) and unconverted light (i.e. blue light; page 2, paragraph 0031, lines 1-3) that is the first light which is not converted into the second light (Figure 1, element Y); and an optical element (Figure 1, element 80) configured to cause the first light (Figure 1, element E) to enter the wavelength conversion element (Figure 1, element 30), and the second light (Figure 1, element Y), and the second light (Figure 1, element Y) and the unconverted light (i.e. blue light; Figure 1, element E; page 2, paragraph 0031, lines 3-5) from the wavelength conversion element (Figure 1, element 30) to travel in a direction different to travel in a direction different from a direction of the light emitting element (Figure 1, element 10).  
Regarding claim 2, the wavelength conversion element includes a quantum rod (page 8, paragraph 0116, line 4).
Regarding claim 3, the wavelength conversion element (Figure 1, element 30) includes, from an incident side of the first light (Figure 1, element E), at least a wavelength converter (i.e. wavelength conversion element; Figure 1, element 42) configured to convert the part of the first light (Figure 1, element E) into the second light (Figure 1, element Y), and a reflector (i.e. reflecting film; figure 1, element 41) configured to reflect the unconverted light (i.e. blue light).
Regarding claim 4, the reflector (i.e. reflecting film; Figure 1, element 41) diffuses the unconverted light (i.e. blue light).
Regarding claim 5, each of the first light (Figure 1, element E), the second light (Figure 1, element Y), and the unconverted light (i.e. blue light) is the linear polarization light (page 3, paragraph 0047, lines 14-16), and wherein the optical element (Figure 1, element 80) reflects the first light (Figure 1, element E) and transmits the second light (Figure 1, element Y) and the unconverted light (i.e. blue light).
Regarding claim 9, the optical element (Figure 1, element 80) includes: a first region configured to reflect the first light (Figure 1, element E) and to transmit the second light (Figure 1, element Y) and the unconverted light (i.e. blue light); and a second region configured to transmit the first light, the second light, and the unconverted light (page 2, paragraph 0035, lines 1-7).
Regarding claim 13, an image projection apparatus (i.e. projector; Figure 1, element 1) comprising a light source apparatus (Figure 1, element 
Regarding claim 14, an image projection apparatus (i.e. projector; Figure 1, element 1) comprising a light source apparatus (Figure 1, element 100) and a light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) configured to modulate light from the light source apparatus (Figure 1, element 100), the image projection apparatus (Figure 1, element 1) being configured to project image light from the light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) onto a projection surface (Figure 1, element SCR), wherein the light source apparatus (Figure 1, element 100) includes: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert the first light (Figure 1, element E) into second light (Figure 1, element Y), third light and fourth light (Figure 1, elements G and R) having wavelengths different from a wavelength of the first light (Figure 1, element E) and from one another; and an optical element (Figure 1, element 80) configured to cause the first light (Figure 1, element E) to enter the wavelength conversion element (Figure 1, element 30), and the second light (Figure 1, element Y), the third light (Figure 1, element G), and the fourth light (Figure 1, element R) the wavelength conversion element (Figure 1, element 30) to travel in a direction different from that of the light emitting element (Figure 1, element 10), wherein the wavelength conversion element (Figure 1, element 30) mixed light each of the second 
Arakawa teaches the salient features of the present invention as explained above except (regarding claims 1 and 13) a wavelength conversion element emitting mixed light of the second light as linear polarization light and the unconverted light as linear polarization light.
Akiyama et al. (US Pub. No. 2018/0239228 A1) discloses a wavelength conversion element (Figure 2, element 32) emitting mixed light of the second light (Figure 2, element YL) as linear polarization light (page 8, paragraph 0128, lines 6-8) and the unconverted light (Figure 2, element BL) as linear polarization light (i.e. linearly polarized light; page 9, paragraph 0129, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength conversion element emitting mixed light of the second light as linear polarization light and the unconverted light as linear polarization light as shown by Akiyama et al. in combination with Arakawa’s invention for the purpose of having a conversion element that converts the light into linearly polarized light, and for having a wavelength conversion element that emits color light with a different wavelength from the first component, making possible to radiate the light containing a plurality of color light (Akiyama et al., page 2, paragraph 0018, lines 2-7 and page 8, paragraph 0128, lines 6-8).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Maes.

Regarding claim 10, a light source apparatus (Figure 1, element 100) comprising: a light emitting element (Figure 1, element 10) configured to emit first light (Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert the first light (Figure 1, element E) into second light (Figure 1, element Y), third light and fourth (Figure 1, elements G and R) light having wavelengths different from a wavelength of the first light (Figure 1, element E) and from one another; and an optical element (Figure 1, element 80) configured to cause the first light (Figure 1, element E) to enter the wavelength conversion element (Figure 1, element 30), and the second light (Figure 1, element Y), the third light (Figure 1, element G), and the fourth light (Figure 1, element R) from the wavelength conversion element (Figure 1, element 30) to travel in a direction different from that of the light emitting element (Figure 1, element 10), wherein the wavelength conversion element (Figure 1, element 30) emits mixed light of the second light as linear polarization light, the third light as linear polarization light, and the fourth light as linear polarization light (page 3, paragraph 0047, lines 6-16).
Regarding claim 11, the wavelength conversion element includes a quantum rod (page 8, paragraph 0116, line 4).
Arakawa teaches the salient features of the present invention as explained above except a wavelength conversion element emitting linear polarization light.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the wavelength conversion element shown by Maes in combination with Arakawa’s invention for the purpose of providing a good light conversion system and/or a good method for converting a polarized light beam into light with a different such as a longer wavelength (Maes, page 1, paragraph 0010, lines 1-4). 

Allowable Subject Matter
Claims 6-8 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Ishii (US Pub. No. 2012/0133846 A1) discloses a light source apparatus (Figure 5, element 1) comprising a wavelength converter (Figure 5, element 5), a polarization rotator (Figure 5, element 31) and a reflector (Figure 5, element 73).  However, Ishii and the prior art of record neither shows nor suggests a light source apparatus comprising between the wavelength converter and the reflector, a polarization rotator configured to rotate a polarization direction of the unconverted light that passes through the wavelength converter, is reflected by the reflector, and passes through the wavelength 
Regarding claim 12, Arakawa (US Pub. No. 2017/0244939 A1) discloses a light source apparatus (Figure 1, element 100) comprising: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert part of the first light (Figure 1, element E) into second light (Figure 1, element Y) having a wavelength different from that of the first light, and to emit the second light (Figure 1, element Y); a third light and fourth (Figure 1, elements G and R) light having wavelengths different from a wavelength of the first light (Figure 1, element E) and from one another.  Furthermore, Maes (US 2018/0299662 A1) discloses a wavelength conversion element (Figure 2, element 1), and a light emitting element configured to emit a first, second and third light (Figure 2, elements 10, 11 and 12).  However, Arakawa, Maes and the prior art of record neither shows nor suggests a light source apparatus comprising a color adjustment element configured to rotate and change a ratio among the second light, the third light, and the fourth light and disposed between the light emitting element and the wavelength conversion element.
Regarding claims 7 and 8, the claims are allowable based on their dependence from allowable claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama (US Pub. No. 2015/0153020 A1) teaches a lighting device, light in a first wavelength range which is output from a light emitting element passes through a first phase difference plate, and is separated into a first light flux and a second light flux by a polarization separation element.  A wavelength conversion unit converts the first light flux to a third light flux.  An optical element converts the second light flux into a fourth light flux.  A first color combining element combines the third light flux with the fourth light flux.  A first control unit changes a direction of an optical axis of the first phase difference plate according to an intensity of the third light flux and an intensity of the fourth light flux. 
Tanaka et al. (US Pub. No. 2018/0017856 A1) shows a first light source device including: a solid-state light source; a condenser element that collects light from the solid-state light source; a retardation plate that converts linearly polarized light into circularly polarized light; and a reflection plate, wherein the retardation plate is disposed at a point of incidence of collected light and divergent light between the condenser element and the reflection plate.  A second light source device includes: a solid-state light source; a retardation plate that changes a polarization direction of light from the solid-state light source to make a ratio of polarization and s-polarization components of the light constant under control; and a dichroic mirror that separates the light from the retardation according to the polarization direction, wherein the retardation plate is 
Maeda (US Pub. No. 2019/0310540 A1) discloses light source apparatus including a light emitting element configured to emit light having a first wavelength band, a polarization separation element configured to separate the light having the first wavelength band into a first linear polarization light and a second linear polarization light having polarization directions different from each other, a wavelength conversion element configured to convert the first linear polarization light into a third linear polarization light having a wavelength band different from the first wavelength band, and a combination element configured to combine the second linear polarization light and the third linear polarization light with each other.  Light from the light source apparatus maintains a polarization state and illuminates a light modulation element via an illumination optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/27/2021